Citation Nr: 1413504	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-30 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability, to include residuals from a gunshot wound.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected left knee disability, to include residuals from a gunshot wound.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected left knee disability, to include residuals from a gunshot wound.  

4.  Entitlement to service connection for esophageal reflux.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1987 to November 1995.  The Veteran also served in the Texas Army National Guard from December 1997 to April 2009, to include periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In the September 2009 rating decision, the RO granted service connection for osteoarthritis, left knee, status post open reduction and internal fixation due to an in-service gunshot wound.  However, the medical evidence indicates that the Veteran has other manifestations related to his in-service gunshot wound, to include a reported muscle group injury.  As a result of the medical evidence and the Veteran's statements, the Board has broadened the claim to include all residuals from the in-service gunshot wound.  As a result, the issue has been recharacterized as shown on the title page of this decision.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

In April 2012, the Veteran testified during a video conference hearing before the undersigned.  A transcript of the hearing is associated with the claims file. 

Several times after the May 2010 statement of the case, the Veteran, through his representative, submitted additional evidence in support of his claims with waivers of Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304 (2013).  The evidence is accepted for inclusion in the record.  

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not argued, and the record does not otherwise reflect, that his service-connected left knee disability renders him unemployable.  In fact, the record shows that he is currently employed.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The issues of entitlement to an initial disability rating in excess of 10 percent for a left knee disability, to include residuals from a gunshot wound, entitlement to service connection for hypertension, to include as secondary to service-connected left knee disability, to include residuals from a gunshot wound, and entitlement to service connection for sleep apnea, to include as secondary to service-connected left knee disability, to include residuals from a gunshot wound, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

By way of a November 2011 correspondence from the Veteran's attorney, prior to promulgation of a decision, it was requested that the appeal as to the issue of entitlement to service connection for esophageal reflux be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issue of entitlement to service connection for esophageal reflux are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time, or on the record during a hearing, before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  

By correspondence dated in November 2011, the Veteran, through his attorney, indicated that the issue as to service connection for esophageal reflux be withdrawn.  Again, during the hearing on appeal, it was requested that the issue be withdrawn.   The criteria have been met for withdrawal of the Veteran's appeal as to the issue of entitlement to service connection for esophageal reflux.  Accordingly, as there are no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for esophageal reflux, is dismissed.





REMAND

The record reflects that the Veteran had a period of active service in the United States Air Force from August 1987 to November 1995 and served in the Texas Army National Guard from December 1997 to April 2009.  The RO requested all treatment records and personnel records from the Texas Army National Guard, to include verification of dates of ACDUTRA and INACDUTRA.  The claims file also contains dental records from the Veteran's period of active service in the United States Air Force that appear to have been sent to the RO from the Records Management Center (RMC).  The Veteran also submitted copies of service treatment records, primarily dated during his service in the Texas Army National Guard.  The claims file does not contain complete service treatment records for the Veteran's period of active service in the United States Air Force.  Review of the claims file fails to demonstrate that the RO made a request for all service treatment records from the Veteran's period of active service in the United States Air Force.  As a result, these records must be requested on remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(2).  

The Veteran was provided VA examinations in July 2009 and May 2010 with respect to his service-connected left knee disability.  However, the medical evidence indicates that the Veteran has residuals that were not evaluated, to include a reported muscle group injury, during his VA examinations.  In order to obtain a complete picture of the nature and severity of the Veteran's service-connected disability, a new VA examination is required.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

The Veteran has not been provided a VA examination with respect to his claims for service connection for hypertension and service connection for sleep apnea.  The medical evidence contains diagnoses of hypertension and sleep apnea.  In addition, Dr. D.B.M. related the disabilities to the Veteran's obesity, which was related to his service-connected left knee disability.  However, the Board finds that the evidence of record is insufficient to adjudicate the claims.  Dr. D.B.M.'s opinion as to the  relationship between the Veteran's claimed disabilities and his service-connected left knee disability is tenuous so as not to warrant a grant of service connection at this time.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (stating that additional development is not permitted if the purpose was to obtain evidence against the claim, but if evidence was insufficient to make a decision on the claim, the Secretary was required to obtain a medical examination).  Therefore, a VA examination is required.  See 38 C.F.R. § 3.159 (c)(4) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to secondary service connection.  

Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment from a private health care provider for the disabilities on appeal.  If private records are identified, make two attempts for the records or make a finding that a follow-up request is not required as the records do not exist or that a second request would be futile.  The Veteran must be properly notified of any non-response/negative response.  See 38 C.F.R. § 3.159(e).  

2.  Request all service treatment records pertaining to the Veteran from his period of active duty in the United States Air Force.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If the records are found to be unavailable, a Formal Finding of Unavailability must be included in the record and the Veteran notified accordingly.  38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination with respect to his left knee disability and all residuals from the in-service gunshot wound to include separate examinations for muscle, nerve, and skin(scar), as deemed necessary.  

The claims file must be made available for review and the examiner must note that such a review was conducted.  

Provide all diagnoses with respect to the Veteran's left knee disability, to include any and all residuals from the in-service gunshot wound.  

Report all ranges of motion of the left knee, to include repetitive motion testing and consideration of whether functional loss exists including pain, weakness, fatigability, incoordination, loss of motion, or other functional limitation.  If on testing the Veteran experiences pain within the range of motion, the examiner should document at what degree the pain begins.  

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination, the examiner should express the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  

The examiner should state whether any pain associated with the left knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The examiner should determine the state of the Veteran's semilunar cartilage, to include whether such is dislocated or has been removed, whether the Veteran has recurrent subluxation or instability of the left knee and, if so, the severity.  Also, indicate whether the Veteran has genu recurvatum.  

Indicate whether the Veteran's in-service gunshot wound affected a muscle group and identify which muscle groups, if any, are affected.  Note whether the overall degree of injury to each muscle group would be considered slight, moderate, moderately severe, or severe.  In so doing, state whether or not any cardinal signs and symptoms of a muscle disability are shown, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Address the history of any muscle group injury to include a discussion of the treatment, type of injury, and findings in the service treatment records.    

Address all manifestations of the Veteran's scar, to include, but not limited to, measurement of the scar in centimeters or square inches, and whether it is unstable or painful.      

Address any neurological disability related to the left knee disability and/or as a residual of the in-service gunshot wound.  If a neurological disability is diagnosed, the affected nerve/nerves must be specified and the examiner should indicate whether there is complete paralysis or incomplete paralysis.  If the paralysis is incomplete, the examiner should specify the degree (i.e., mild, moderate, or severe).  

4.  Schedule the Veteran for a VA examination with respect to his claims for service connection for hypertension and service connection for sleep apnea.  The claims file must be made available for review and the examiner must note that such a review was conducted.  Any indicated studies or tests must be completed.  

Following review of the claims file and examination of the Veteran, the examiner must address the following:  

a.  Is it at least as likely as not (50 percent probability or more) that any hypertension had its onset or is otherwise caused by or etiologically related to active duty and/ or a verified period of ACDUTRA.  

b.  If the above opinion is negative, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hypertension was caused or aggravated by the service-connected left knee disability to include residuals from a gunshot wound.  
 
c.  Is it at least as likely as not (50 percent probability or more) that any sleep apnea had its onset or is otherwise caused by or etiologically related to active duty and/or a verified period of ACDUTRA.

d.  Is it at least as likely as not (50 percent probability or more) that any sleep apnea was caused or aggravated by the service-connected left knee disability to include residuals from a gunshot wound.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion reached.  

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report to the examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  If any of the requested actions are not complied with, the case must be returned to the RO for corrective action.

7.  After the above development has been completed, readjudicate the issues on appeal, to include consideration of all residuals related to the Veteran's in-service gunshot wound.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  An appropriate amount of time should be provided for a response.  Thereafter, the case should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


